DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dimino on 09/02/2021.

The application has been amended as follows: 
37. (Currently Amended) A non-transitory computer-readable medium storing computer executable code that when executed by at least one processor of a network entity of a wireless network causes the network entity to, for each of a plurality of cells in the network: scramble each of a plurality of physical broadcast channel (PBCH) payload codewords based on a scrambling sequence; rate-match each scrambled codeword based on a cell identifier; and communicate, in the identified cell, with a user equipment in accordance with the rate- matched scrambled codewords.  

38. (Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the rate-matching is adjusted as a function of the cell identifier such that a scrambling sequence of each codeword is uniquely mapped to one or more PBCH resource elements.  

39. (Currently Amended) The non-transitory computer-readable medium of claim 37, wherein the rate-matching based on the cell identifier results in an inter-cell interference randomization between the network entity and at least one other network entity.  

40. (Currently Amended) The non-transitory computer-readable medium of claim 39, wherein the inter-cell interference randomization corresponds to an adjustment of a first physical resource element mapping of a physical broadcast channel (PBCH) payload of the network entity from a second physical resource element mapping of a PBCH payload of at least one other network entity.  

41. (Currently Amended) The non-transitory computer-readable medium of claim 37, wherein performing the rate- matching on each codeword based on the cell identifier includes: determining a matrix having a size based on the size of each codeword and a number of rate-matched bits; and adjusting the rate-matched bits based on the cell identifier.  

42. (Currently Amended) A non-transitory computer-readable medium storing computer executable code, that when executed by at least one processor of a user equipment (UE) a wireless network causes the UE to: receiving a message from a network entity on a physical broadcast channel (PBCH) of a cell of the network entity; identifying a cell identifier associated with the network entity based on a primary synchronization signal or secondary synchronization signal detection of the PBCH; and performing de-rate-matching on the message based on the cell identifier, the de-rate- matching is associated with a rate-matching that is adjusted as a function of the cell identifier such that a scrambling sequence including a non-zero PBCH payload of the message is uniquely mapped to one or more resource elements of the PBCH.

Reasons for Allowance
The present invention is directed to method and device for inter-cell interference randomization between two or more cells. In particular, a network entity may determine a cell identifier associated with the network entity and perform at least one of an interleaving, rate-matching, or resource element mapping on at least one codeword based on the cell identifier. The network entity may further communicate with a user equipment (UE) in accordance with performing at least one of the interleaving, rate-matching, or resource element mapping on the at least one codeword. A UE may receive a message from a network entity on a communication channel and identify a cell identifier associated with the network entity. The UE may further perform at least one of a de-interleaving, de-rate-matching, or resource element de-mapping on the message based on the cell identifier. Each independent claim uniquely identifies distinct features.
The following is an examiner’s statement of reasons for allowance: Claims 17, 19-21, 23-24, 26, 28-30, 32-33 and 37-48 (renumbering as 1-24 respectively) are allowed.

Regarding claims 17, 26, 37 and 43, the closest prior arts:
IYER et al (US 20200259588, PRO 62/555,850 Priority Date: Sept 08, 2017) discloses methods, devices and non-transitory computer-readable medium for 
for each of a plurality of cells in a network (fig. 4, par 0070): 
scrambling each of a plurality of physical broadcast channel (PBCH) payload codewords based on a scrambling sequence (Fig. 17A, par 0126); 
performing rate-matching (Fig. 17A, par 0129);
and communicating, in the identified cell, with a user equipment in accordance with the rate-matched scrambled codewords (fig. 4, par 0066-0077).

rate-matching each codeword based on a cell identifier (par 0117, 0133).

Ericsson (“CCE-to-RE mapping”, TSG-RAN WG1 #49, R1-072470, Kobe, May 7 – 11, 2007) outlines a structure addresses the aspect of coordinating the frequency regions used for control signaling in different cells, e.g. to support reuse >1 for control signaling or different interference coordination schemes. It teaches: “each scrambled codeword” (Section 2.3) and “cell identifier” (Section 2.2).

Samsung (“CCFI to RE mapping for multiple TX antennas”, 3GPP TSG RAN WG1 Meeting #50bis, R1-074086, October 8 – 12, 2007) focuses on mapping of CCFI to RE with more than one eNB Tx antenna, discusses on design criteria and guidelines of the CCFI to RE mapping and then proposes the detailed mapping rule. It teaches: “each scrambled codeword” (Section 1) and “cell identifier” (Section 1).

Ko et al (US20130315195A1) discloses a wireless communication system using multiple transmission and reception points that generate downlink transmission signals by using the same physical layer cell ID or virtual cell IDs allocated to each terminal, and then the terminals generate uplink transmission signals by using the allocated virtual cell IDs. It teaches: “each scrambled codeword” (par 0095) and “cell identifier” (abstract, par 0025, 0086-0087)

LG Electronics (“Interleaver Design for CCE-to-RE Mapping”, 3GPP TSG RAN WG1 Meeting #50bis, R1-074472, October 08 – 12, 2007) discloses design criteria of interleaving operation for CCE-to-RE mapping and a cell-specific interleaver which consists of cell-common interleaving with cell-specific input parameters. 
rate-matching each scrambled codeword based on a cell identifier” as recited in claim 17.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “rate-matching each scrambled codeword based on a cell identifier” as recited in claim 26.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “rate-match each scrambled codeword based on a cell identifier” as recited in claim 37.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means for rate-matching each scrambled codeword based on a cell identifier” as recited in claim 43.

Claims 17, 26, 37 and 43 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 19-21, 23, 28-30, 32, 38-41 and 44-47 are allowed by virtue of their dependency on claims 17, 26, 37 and 43 respectively.


Regarding claims 24, 33, 42 and 48, the closest prior arts:

receiving a message from a network entity on a physical broadcast channel (PBCH) of a cell of the network entity (par 0068); 
performing de-rate-matching on the message (Fig. 17A, par 0129), 
the de-rate-matching is associated with a rate-matching such that a scrambling sequence including a non-zero PBCH payload of the message is uniquely mapped to one or more resource elements of the PBCH (fig. 17A, par 0070-0071, 0130).

Noh et al (US 20180337757 A1, Foreign Priority Date: May 19, 2017) teaches:
identifying a cell identifier associated with the network entity based on a primary synchronization signal or secondary synchronization signal detection of the PBCH (par 0065-0072, 0133); and 
performing de-rate-matching on the message based on the cell identifier (par 0117, 0133),
the de-rate-matching is associated with a rate-matching that is adjusted as a function of the cell identifier (par 0133).

Ericsson (“CCE-to-RE mapping”, TSG-RAN WG1 #49, R1-072470, Kobe, May 7 – 11, 2007) outlines a structure addresses the aspect of coordinating the frequency regions used for control signaling in different cells, e.g. to support reuse >1 for control signaling or different interference coordination schemes. It teaches: “cell identifier” (Section 2.2), “scrambling” (Section 2.3) and “message is uniquely mapped to one or more resource elements” (Section 2.3)

 October 8 – 12, 2007) focuses on mapping of CCFI to RE with more than one eNB Tx antenna, discusses on design criteria and guidelines of the CCFI to RE mapping and then proposes the detailed mapping rule. It teaches: “cell identifier” (Section 1), “scrambling” (Section 1) and “message is uniquely mapped to one or more resource elements” (section 2 and 3).

Ko et al (US20130315195A1) discloses a wireless communication system using multiple transmission and reception points that generate downlink transmission signals by using the same physical layer cell ID or virtual cell IDs allocated to each terminal, and then the terminals generate uplink transmission signals by using the allocated virtual cell IDs. It teaches: “a scrambling sequence including a PBCH payload of the message is mapped to one or more resource elements” (par 0056, 0063-0064) and “cell identifier” (abstract, par 0025, 0086-0087).

LG Electronics (“Interleaver Design for CCE-to-RE Mapping”, 3GPP TSG RAN WG1 Meeting #50bis, R1-074472, October 08 – 12, 2007) discloses design criteria of interleaving operation for CCE-to-RE mapping and a cell-specific interleaver which consists of cell-common interleaving with cell-specific input parameters. It teaches “payload of the message is uniquely mapped to one or more resource elements” (Section 3.1 and 3.2).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “performing de-rate-matching on the message based on the cell identifier, the de-rate-matching is associated with a rate-matching that is adjusted as a function of the cell identifier such that a scrambling sequence including a non-zero PBCH payload of the message is uniquely mapped to one or more resource elements of the PBCH” as recited in claim 24.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “perform at least a de-rate-matching on the message based on the cell identifier, the de-rate-matching is associated with a rate-matching that is adjusted as a function of the cell identifier such that a scrambling sequence including a non-zero broadcast communication payload of the at least one message is uniquely mapped to one or more resource elements of the PBCH” as recited in claim 33.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “performing de-rate-matching on the message based on the cell identifier, the de-rate-matching is associated with a rate-matching that is adjusted as a function of the cell identifier such that a scrambling sequence including a non-zero PBCH payload of the message is uniquely mapped to one or more resource elements of the PBCH” as recited in claim 42.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means performing de-rate-matching on the message based on the cell identifier, the de- rate-matching is associated with a rate-matching that is adjusted as a function of the cell identifier such that a scrambling sequence including a non-zero PBCH payload of the message is uniquely mapped to one or more resource elements of the PBCH” as recited in claim 48.

Claims 24, 33, 42 and 48 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473